DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on February 17, 2022, which contained, inter alia, claim amendments and remarks.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2008/0021878 A1)(“Jeong”) in view of Kim et al. (US 2011/0047028 A1)(“Kim”) and further in view of Nong et al. (US 2007/0143176 A1)(“Nong”).

Claims 1 and 13
As to Claims 1, and 13, Jeong discloses an information processing method, comprising: 
matching at least one previously searched keyword (“secondary keywords,” [0099], previously searched [0041]) of a plurality of previously searched keywords (“The secondary keywords of the present invention may be extracted from keywords that have been previously searched for by users” [0041]) in a search record with a predetermined keyword (“primary keywords,” [0099])([0102]) based on determined degrees (“pattern keywords that are most…” [0095]) of similarity between the predetermined keyword and the plurality of previously searched keywords (“Keywords bearing relation to each other in the list of keywords accumulated in this process, that is, the list of keywords for which searches were requested by the user, can be called pattern keywords” [0093], “recommended keywords refer to pattern keywords that are most frequently requested from among pattern keywords generated by analyzing the user's keyword search pattern” [0095]), the predetermined keyword being predetermined as associated with promotion content information (advertisement information) in response to a request from a promotion user that is an advertisement promoter ([0015], [0099], and “performs addition, deletion and change on the keywords associated with the advertisement information at the on-line request of the advertiser,” [0111]); 
generating first-category mapping data that indicates a first mapping between the predetermined keyword and the at least one previously searched keyword determined based on the degrees of similarity between the predetermined keyword and the plurality of previously searched keywords (“the secondary keywords of the present invention may be arranged depending on a degree of similarity with the primary keyword” [0042], and [0102]); 
storing second-category mapping data that indicates the association between the promotion content information and the predetermined keyword (step s22, Fig.10, step s34, Fig.12, [0099], and “one or more secondary keywords, which have been searched for, are linked with the advertisement information” [0149]); 
after the first-category mapping data is generated, determining whether a received target keyword is related to the at least one previously searched keyword in the first-category mapping data ([0027], [0099], and [0102]); and 
in response to the received target keyword being determined to be related to the at least one previously searched keyword in the first-category mapping data ([0027], [0099], and [0102]), 
identifying, by circuity of an information processing apparatus, the predetermined keyword mapped to the target keyword ([0146]),
determining, by the circuitry of the information processing apparatus, the promotion content information associated with the predetermined keyword based on the second-category map
ping data ([0099]), and 
displaying the promotion content information (“advertisement commodity,” Fig.2, step S3, Fig.8, and [0088]).
Jeong does not directly disclose 
determining that a received target keyword is one of the at least one previously searched keyword; and
identifying the predetermined keyword mapped to the target keyword according to the first-category mapping data.
Kim teaches a received target keyword is at least one previously searched keyword ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeong by the feature of Kim, and in particular to include in Jeong, the feature that a received target keyword is one of the at least one previously searched keyword, as taught by Kim.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to increase the relevancy of the search results.

Nong teaches identifying the predetermined keyword mapped to a target keyword (“when advertisers enter their selected keywords,” [0037]) according to a first-category mapping data (“keyword cross-sell system (KCS), provided by instances of the systems and methods herein, automatically selects commercially valuable keywords from search keywords, actively looks for potential advertisers who might be interested in them, and then actively suggests those keywords to those advertisers.” [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Jeong/Kim combination, and in particular to include in it, the feature of identifying the predetermined keyword mapped to a target keyword according to a first-category mapping data, as taught by Nong.
A person having ordinary skill in the art would have been motivated to combine these features because “advertisers can be effectively helped to discover potential keywords that they have not conceived of before, keyword sales can be proactively pushed, and paid search revenue can be increased” (Nong, [0037]).


Claims 4 and 16
Jeong further discloses wherein after the generating the first-category mapping data, the method further comprises: grouping the predetermined keyword and one or more other predetermined keywords, into a group based on at least one corresponding meaning of the predetermined keyword and the one or more other predetermined keywords, the one or more other predetermined keywords being predetermined as associated with other promotion content information ([0099], [0138]); establishing a second mapping between the at least one previously searched keyword and one of the one or more other predetermined keywords in the group ([0174]); updating the first-category mapping data to further indicate the second mapping ([0174]).

Claims 5 and 17
Jeong further discloses wherein after the generating the first-category mapping data, the method further comprises: grouping the at least one previously searched keyword and one or more other previously search keywords in the search record into a group based on at least one corresponding meaning of the at least one previously searched keyword and the one or more other previously searched keywords ([0119]); establishing a second mapping between the predetermined keyword and one of the one or more other previously searched keywords in the group (amend the mapping, [0121]); and updating the first-category mapping data to further indicate the second mapping ([0121]).

Claims 6 and 18
Jeong further discloses identifying target promotion content information that is included in the second-category mapping data ([0126]); searching for an extended keyword in an access record of associated information corresponding to the target promotion content information ([0128]); establishing a second mapping (order) between the target promotion content information and the extended keyword ([0128]); and updating the second-category mapping data to indicate the second mapping ([0128]).

Claims 7 and 19
Jeong further discloses wherein the searching for the extended keyword comprises: obtaining the associated information corresponding to the target promotion content information based on a topic model or a document vector model ([0175]); and searching for a second previously searched keyword included in the access record of the associated information ([0041]), and using the second searched previously searched keyword as the extended keyword corresponding to the target promotion content information ([0175]).

Claims 8 and 20
Jeong further discloses wherein the first-category mapping data includes a first matching between the at least one previously searched keyword and the predetermined keyword ([0041], [0099], and [0102]); the second-category mapping data includes a second matching degree between the predetermined keyword and the promotion content information (step s22, Fig.10, step s34, Fig.12, [0099], [0149]); and the method further includes calculating a similarity between the predetermined keyword and the promotion content information in the second-category mapping data ([0175]), and using the similarity as the second matching degree ([0175]).

Claim 9
Jeong further discloses wherein before the displaying the promotion content information, the method further comprises: obtaining a content information matching degree between the target keyword and the promotion content information according to the first matching degree and the second matching degree ([0175]); and sorting and filtering the promotion content information according to the content information matching degree, and displaying the sorted and filtered promotion content information ([0175]).

Claim 10
Jeong further discloses searching the target keyword in a search engine to obtain a search result and a search matching degree between the search result and the target keyword ([0096] and [0175]); and shuffling the search result and the promotion content information with reference to the search matching degree and the content information matching degree, and displaying the shuffled search result and the promotion content information ([0128]).

Claim 11
Jeong further discloses wherein the shuffling the search result and the promotion content information further comprises: normalizing the search matching degree of the search result and the content information matching degree of the promotion content information to a corresponding threshold interval to obtain a normalized recommendation level value (“same level,” [0198]); and sorting the search result and the promotion content information according to the recommendation level value ([0128]), and displaying the sorted search result and the promotion content information ([0198]).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and further in view of Nong and Takata et al. (US 7,831,610 B2)(“Takata”).

Claims 2 and 14
Jeong further discloses wherein the matching the at least one previously searched keyword comprises: traversing the at least one previously searched keyword in the search record ([0102]); searching the predetermined keyword and the at least one previously searched keyword in a third-party search engine ([0096]); calculating, the degree (“pattern keywords that are most” [0095]) of similarity between a search result corresponding to the predetermined keyword and a search result corresponding to each of the at least one previously searched keyword ([0093], [0095], and [0174]); and when the degree of similarity between the search result corresponding to the predetermined keyword and the search result corresponding to a respective one of the at least one previously searched keyword is greater than a threshold, determining that the respective one of the at least one previously searched keyword matches the at least one predetermined keyword ([0042], [0093], [0102], and [0174]).
Jeong does not directly disclose using a document vector model.
Takata teaches using a document vector model (contents estimation unit 107, C.13, L.5-10, C.5, L.48-52, C.14, L.4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Jeong/Kim/Nong combination by the feature of Takata and in particular to include in the Jeong/Kim/Nong combination, the document vector model, as taught by Takata.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to increase the relevancy of the search results.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and further in view of Nong and Chen et al. (US 2013/0275269 A1)(“Chen”).

Claims 3 and 15
Jeong further discloses wherein the matching the at least one previously searched keyword comprises: traversing the at least one previously searched keyword in the search record ([0102]).
Jeong does not directly disclose wherein the matching the at least one previously searched keyword comprises: calculating a degree of a text similarity between the predetermined keyword and each of the at least one previously searched keyword ([0174]); and when the degree of the text similarity between the predetermined keyword and a respective one of the at least one previously searched keyword is greater than a threshold, determining that the respective one of the at least one previously searched keyword matches the predetermined keyword ([0174]).
Chen teaches 
calculating a degree of a text similarity between the predetermined keyword and each of the at least one other keywords (“The first text similarity degree calculating sub-module calculates a first text similarity degree. The first text similarity degree represents a text similarity degree between the words of the search keywords and the supplier information keywords of the candidate product group information of the suppliers,” [0026]); and when the degree of the text similarity between the predetermined keyword and a respective one of the at least one other keywords is greater than a threshold, determining that the respective one of the at least one other keywords matches the predetermined keyword ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Jeong/Kim/Nong combination by the feature of Chen and in particular to include in the matching the at least one previously searched keyword of the Jeong/Kim/Nong combination, the features of: calculating a degree of a text similarity between the predetermined keyword and other keywords, as applied to each of the at least one previously searched keywords; and when the degree of the text similarity between the predetermined keyword and other keywords, as applied to a respective one of the at least one previously searched keywords, is greater than a threshold, determining that other keywords, as applied to the respective one of the at least one previously searched keywords, matches the predetermined keyword, as taught by Chen.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to increase the relevancy of the search results and help “implement individualized search functionality” (Chen, [0028]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and further in view of Nong and Cramer (US 8,117,197 B1)(“Cramer”).

Claim 12
Jeong does not directly disclose wherein before the displaying the promotion content information, the method further comprises: obtaining a feedback evaluation value of the promotion content information and filtering the promotion content information based on the feedback evaluation value and a threshold, the feedback evaluation value being obtained through calculation by using hits, an applause rate, and/or a poor rating rate.
Cramer teaches wherein before the displaying the promotion content information: obtaining a feedback evaluation value of the promotion content information and filtering the promotion content information based on the feedback evaluation value and a threshold (“Graphical icons next to search results are employed to enable generating and removing re-ranked results, referred to as ‘recommended’ search results,” Abstract), the feedback evaluation value being obtained through calculation by using hits, an applause rate, and/or a poor rating rate (C.9, L.49-52 and C.9, L.57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the Jeong/Kim/Nong combination by the feature of Cramer and in particular to include in the Jeong/Kim/Nong combination, wherein before the displaying the promotion content information, the method further comprises: obtaining a feedback evaluation value of the promotion content information and filtering the promotion content information based on the feedback evaluation value and a threshold, the feedback evaluation value being obtained through calculation by using hits, an applause rate, and/or a poor rating rate, as taught by Cramer.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to increase the relevancy of the search results.

Response to Arguments
Applicant’s arguments filed on February 2022 have been fully considered and addressed below.
On pages 15-16, Applicant argues that the primary keywords in Jeong are not the claimed predetermined keywords because “identifying the secondary keywords based on the primary keywords” is not reasonable.  The Examiner respectfully disagrees as the advertiser selects which secondary keywords which are linked to the primary keywords should be associated with the advertisement ([0015], [0099], and “performs addition, deletion and change on the keywords associated with the advertisement information at the on-line request of the advertiser,” [0111]).
On pages 16-17, Applicant argues that sine Jeong does not disclose “that a received target keyword is one of the at least one previously searched keyword,” that it cannot disclose “after the first-category mapping data is generated, determining whether a received target keyword…” limitation and the various operations performed in response to the received target keyword being determined to be a previously search keyword.  However, although Jeong does not disclose all of the features, the respective rejection explains the nuances of what Jeong does and does not disclose.  In particular, Jeong discloses after the first-category mapping data is generated, determining whether a received target keyword is related to the at least one previously searched keyword in the first-category mapping data ([0027], [0099], and [0102]); and in response to the received target keyword being determined to be related to the at least one previously searched keyword in the first-category mapping data ([0027], [0099], and [0102]),  identifying, by circuity of an information processing apparatus, the predetermined keyword mapped to the target keyword ([0146]), determining, by the circuitry of the information processing apparatus, the promotion content information associated with the predetermined keyword based on the second-category mapping data ([0099]), and displaying the promotion content information (“advertisement commodity,” Fig.2, step S3, Fig.8, and [0088]).
Jeong does not directly disclose 
determining that a received target keyword is one of the at least one previously searched keyword; and
identifying the predetermined keyword mapped to the target keyword according to the first-category mapping data.
Kim teaches a received target keyword is at least one previously searched keyword ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jeong by the feature of Kim, and in particular to include in Jeong, the feature that a received target keyword is one of the at least one previously searched keyword, as taught by Kim.
A person having ordinary skill in the art would have been motivated to combine these features because this would help to increase the relevancy of the search results.
Nong teaches identifying the predetermined keyword mapped to a target keyword (“when advertisers enter their selected keywords,” [0037]) according to a first-category mapping data (“keyword cross-sell system (KCS), provided by instances of the systems and methods herein, automatically selects commercially valuable keywords from search keywords, actively looks for potential advertisers who might be interested in them, and then actively suggests those keywords to those advertisers.” [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Jeong/Kim combination, and in particular to include in it, the feature of identifying the predetermined keyword mapped to a target keyword according to a first-category mapping data, as taught by Nong.
A person having ordinary skill in the art would have been motivated to combine these features because “advertisers can be effectively helped to discover potential keywords that they have not conceived of before, keyword sales can be proactively pushed, and paid search revenue can be increased” (Nong, [0037]).
Applicant argues on pages 17 that Kim does not disclose “generation of a first-category…” however, Kim is not relied upon for those features.  Therefore, the argument is moot.

Conclusion
Applicant's amendment filed on February 17, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621             
May 21, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621